DocuSign Envelope ID: E1A06C49-F8BC-4A02-9FB1-C800092B770F
                     Case: 1:21-cv-00272-PAB Doc #: 1 Filed: 02/02/21 1 of 11. PageID #: 1




                                             UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF OHIO
                                                   EASTERN DIVISION



              Louisa Ebaben,                                    No.
                                      Plaintiff,
                                                                VERIFIED COMPLAINT
              v.
              McDonald’s Corporation, a Delaware
              Corporation,
                                      Defendant.



                     Plaintiff, Louisa Ebaben (“Plaintiff”), sues the Defendant, McDonald’s Corporation

            (“Defendants”) and alleges as follows:

                                                PRELIMINARY STATEMENT

                     1.      This is an action for unpaid wages, liquidated damages, attorneys’ fees, costs, and

            interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.; Ohio Revised

            Code Ann. (“ORC”) § 4111.01; and ORC § 4113.15 for Defendant’s failure to pay Plaintiff all

            earned minimum wages and all earned wages.

                     2.      The FLSA was enacted “to protect all covered workers from substandard wages

            and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S. 728, 739

            (1981). Under the FLSA, employers must pay all non-exempt employees a minimum wage of

            pay for all time spent working during their regular 40-hour workweeks. See 29 U.S.C. § 206(a).

            Under the FLSA, employers must pay all non-exempt employees one and one-half their regular

            rate of pay for all hours worked in excess of 40 hours in a workweek. See 29 U.S.C § 207.

                     3.      ORC § 4111.01 establishes the law regarding minimum wage within the State of

            Ohio.


                                                             -1-
DocuSign Envelope ID: E1A06C49-F8BC-4A02-9FB1-C800092B770F
                     Case: 1:21-cv-00272-PAB Doc #: 1 Filed: 02/02/21 2 of 11. PageID #: 2




                     4.      ORC § 4113.15 establishes the law regarding the payment of wages within the

            State of Ohio.

                                                JURISDICTION AND VENUE

                     5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

            U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of the United

            States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. § 1367 because the

            state law claims asserted herein are so related to claims in this action over which this Court has

            subject matter jurisdiction that they form part of the same case or controversy under Article III of

            the United States Constitution.

                     6.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because acts

            giving rise to the claims of Plaintiff occurred within the Northern District of Ohio, and

            Defendant regularly conducts business in and have engaged in the wrongful conduct alleged

            herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                                             PARTIES

                     7.      At all material times, Plaintiff is an individual residing in Lorain County, Ohio,

            and is a former employee of Defendant.

                     8.      At all material times, Defendant McDonald’s Corporation is a Delaware

            corporation licensed to transact business in the State of Ohio. At all material times, Defendant

            McDonald’s Corporation does business, has offices, and/or maintains agents for the transaction

            of its customary business in Lorain County, Ohio.

                     9.      At all material times, Defendant McDonald’s Corporation does business as

            “McDonald’s.”




                                                               -2-
DocuSign Envelope ID: E1A06C49-F8BC-4A02-9FB1-C800092B770F
                     Case: 1:21-cv-00272-PAB Doc #: 1 Filed: 02/02/21 3 of 11. PageID #: 3




                     10.     At all relevant times, Defendant McDonald’s Corporation was an employer under

            the FLSA. The FLSA defines “employer” as any person who acts directly or indirectly in the

            interest of an employer in relation to an employee. At all relevant times, Defendant McDonald’s

            Corporation had the authority to hire and fire employees, supervised and controlled work

            schedules or the conditions of employment, determined the rate and method of payment, and

            maintained employment records in connection with Plaintiff’s employment with Defendant. As

            a person who acted in the interest McDonald’s Corporation in relation to the company’s

            employees, Defendant McDonald’s Corporation is subject to liability under the FLSA.

                     11.     At all material times, Defendant McDonald’s Corporation is Plaintiff’s

            “employer” as defined by Ohio Revised Code § 4111, et seq.

                     12.     At all material times, Defendant McDonald’s Corporation is Plaintiff’s

            “employer” as defined by Ohio Revised Code § 4113, et seq.

                     13.     Defendant individually and/or through an enterprise or agent, directed and

            exercised control over Plaintiff’s work and wages at all relevant times.

                     14.     Plaintiff, in her work for Defendant, was employed by an enterprise engaged in

            commerce that had annual gross sales of at least $500,000.

                     15.     At all relevant times, Plaintiff, in her work for Defendant, was engaged in

            commerce or the production of goods for commerce.

                     16.     At all relevant times, Plaintiff, in her work for Defendant, was engaged in

            interstate commerce.

                     17.     Plaintiff, in her work for Defendant, regularly handled goods produced or

            transported in interstate commerce.




                                                             -3-
DocuSign Envelope ID: E1A06C49-F8BC-4A02-9FB1-C800092B770F
                     Case: 1:21-cv-00272-PAB Doc #: 1 Filed: 02/02/21 4 of 11. PageID #: 4




                                                  NATURE OF THE CLAIM

                     18.     Defendant owns and/or operates as McDonalds Corporation, an enterprise located

            in Lorain County, Ohio.

                     19.     Defendants own and/or operate as McDonald’s, a fast food restaurant chain.

                     20.     Plaintiff was hired by Defendant and worked for Defendant as a crew member

            from approximately February 12, 2018 through approximately November 15, 2019.

                     21.     Plaintiff was hired to work at, and did work at, Defendant’s McDonald’s

            restaurant located at 1010 East Broad Street, Elyria, OH 44035.

                     22.     Defendant, in its sole discretion, agreed to pay Plaintiff $9.35 per hour for all

            hours she worked.

                     23.     During Plaintiff’s employment with Defendant, she worked approximately 40

            hours per week.

                     24.     Plaintiff worked approximately 40 hours in her final week of work for

            Defendants.

                     25.     Defendant paid Plaintiff no wages whatsoever for the final workweek of her

            employment.

                     26.     As a result of not having paid any wage whatsoever to Plaintiff for the final week

            of her employment with Defendant, Defendant failed to pay the applicable minimum wage to

            Plaintiff.

                     27.     As a result of Defendant’s willful failure to compensate Plaintiff any wage

            whatsoever for her final week of work, Defendant has violated 29 U.S.C. § 206(a).

                     28.     As a result of Defendant’s willful failure to compensate Plaintiff any wage

            whatsoever for her final week of work, Defendant has violated ORC § 4111.




                                                              -4-
DocuSign Envelope ID: E1A06C49-F8BC-4A02-9FB1-C800092B770F
                     Case: 1:21-cv-00272-PAB Doc #: 1 Filed: 02/02/21 5 of 11. PageID #: 5




                     29.     As a result of Defendant’s willful failure to compensate Plaintiff any wage

            whatsoever for her final week of work, Defendant has violated ORC § 4113.

                     30.     Throughout Plaintiff’s employment with Defendant, Defendant engaged in the

            regular practice of deducting hours worked from Plaintiff’s paychecks.

                     31.     For example, Plaintiff would at times receive a paycheck for approximately 60

            hours despite working 80 hours or more during the pay period.

                     32.     As a result of regularly deducting hours from Plaintiff’s paychecks, Defendant

            failed to pay the applicable minimum wage to Plaintiff.

                     33.     As a result of deducting hours from Plaintiff’s paychecks, Defendant failed to pay

            applicable overtime wages to Plaintiff for hours worked in excess of 40 hours in a workweek.

                     34.     As a result of Defendant’s willful failure to compensate Plaintiff at least the

            minimum wage for all hours worked throughout her employment with Defendant, Defendant has

            violated 29 U.S.C. § 206(a).

                     35.     As a result of Defendant’s willful failure to compensate Plaintiff one and one-half

            times her regular rate of pay for all hours worked in excess of 40 hours in a workweek

            throughout her employment with Defendant, Defendant has violated 29 U.S.C. § 207(a).

                     36.     As a result of Defendant’s willful failure to compensate Plaintiff at least the

            minimum wage for all hours worked, Defendant has violated ORC § 4111.

                     37.     As a result of Defendant’s willful failure to compensate Plaintiff all wages owed

            for all hours worked, Defendant has violated ORC § 4113.

                     38.     Defendants have and continue to violate the FLSA by not paying Plaintiff the full

            applicable minimum wage for all hours worked during her regular workweeks.




                                                              -5-
DocuSign Envelope ID: E1A06C49-F8BC-4A02-9FB1-C800092B770F
                      Case: 1:21-cv-00272-PAB Doc #: 1 Filed: 02/02/21 6 of 11. PageID #: 6




                      39.    Defendants have and continue to violate the FLSA by not paying Plaintiff one and

            one-half times her regular rate of pay for all hours worked in excess of 40 hours in a workweek.

                      40.    Defendants have and continue to violate ORC § 4111 by not paying Plaintiff the

            full applicable minimum wage for all hours worked during her regular workweeks.

                      41.    Defendants have and continue to violate the ORC § 4113 by not paying Plaintiff

            any wage whatsoever for all hours worked during her regular workweeks.

                      42.    Plaintiff is a covered employee within the meaning of the FLSA.

                      43.    Plaintiff is a covered employee within the meaning of ORC § 4111.

                      44.    Plaintiff is a covered employee within the meaning of ORC § 4113.

                      45.    Plaintiff was a non-exempt employee.

                      46.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff of her

            rights under the FLSA.

                      47.    Defendants individually and/or through an enterprise or agent, directed and

            exercised control over Plaintiff’s work and wages at all relevant times.

                      48.    Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover from

            Defendant compensation for unpaid wages, an additional amount equal amount as liquidated

            damages, interest, and reasonable attorney’s fees and costs of this action under 29 U.S.C. §

            216(b).

                      49.    Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover from

            Defendant compensation for unpaid wages, an additional amount equal to twice the unpaid

            wages as liquidated damages, interest, and reasonable attorney’s fees and costs of this action

            under §34(a) of Article II of the Ohio Constitution.




                                                              -6-
DocuSign Envelope ID: E1A06C49-F8BC-4A02-9FB1-C800092B770F
                     Case: 1:21-cv-00272-PAB Doc #: 1 Filed: 02/02/21 7 of 11. PageID #: 7




                     50.     Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover from

            Defendant compensation for unpaid wages, liquidated damages, interest, and attorneys’ fees

            under ORC § 4113.

                                     COUNT ONE: FAIR LABOR STANDARDS ACT
                                        FAILURE TO PAY MINIMUM WAGE

                     51.     Plaintiff realleges and incorporates by reference all allegations in all preceding

            paragraphs.

                     52.     Defendants engaged in the willful practice of deducting hours Plaintiff worked

            during her regular workweeks from her paychecks.

                     53.     Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

            any of the hours that Plaintiff worked for them during the final week of her employment.

                     54.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

            minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

                     55.     Plaintiff is therefore entitled to compensation for the full applicable minimum

            wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

            damages, together with interest, reasonable attorney’s fees, and costs.

                     WHEREFORE, Plaintiff, Louisa Ebaben, individually, respectfully request that the

            Court grant relief in Plaintiff’s favor, and against Defendant for compensation for unpaid

            minimum wages, plus an additional equal amount as liquidated damages, prejudgment and post-

            judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any

            additional relief this Court deems just and proper.




                                                              -7-
DocuSign Envelope ID: E1A06C49-F8BC-4A02-9FB1-C800092B770F
                     Case: 1:21-cv-00272-PAB Doc #: 1 Filed: 02/02/21 8 of 11. PageID #: 8




                                    COUNT TWO: FAIR LABOR STANDARDS ACT
                                          FAILURE TO PAY OVERTIME

                     56.     Plaintiff realleges and incorporates by reference all allegations in all preceding

            paragraphs.

                     57.     Defendants regularly engaged in the practice of deducting hours that Plaintiff

            worked from her paychecks.

                     58.     As a result, Defendant failed to compensate Plaintiff at least one and one-half

            times her regular rate of pay for all hours worked in excess of 40 hours in a workweek.

                     59.     Defendants’ practice of willfully failing or refusing to pay Plaintiff at the required

            overtime rate violates the FLSA, 29 U.S.C. § 207(a).

                     60.     Plaintiff is therefore entitled to compensation for the full applicable overtime

            wages at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

            damages, together with interest, reasonable attorney’s fees, and costs.

                     WHEREFORE, Plaintiff, Louisa Ebaben, individually, respectfully request that the

            Court grant relief in Plaintiff’s favor, and against Defendant for compensation for unpaid

            minimum wages, plus an additional equal amount as liquidated damages, prejudgment and post-

            judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any

            additional relief this Court deems just and proper.

                                   COUNT THREE: OHIO REVISED CODE § 4111.01
                                       FAILURE TO PAY MINIMUM WAGE

                     61.     Plaintiff realleges and incorporates by reference all allegations in all preceding

            paragraphs.

                     62.     Defendant engaged in the willful practice of deducting hours Plaintiff worked

            during her regular workweeks from her paychecks.




                                                              -8-
DocuSign Envelope ID: E1A06C49-F8BC-4A02-9FB1-C800092B770F
                     Case: 1:21-cv-00272-PAB Doc #: 1 Filed: 02/02/21 9 of 11. PageID #: 9




                     63.     Defendant willfully failed or refused to pay Plaintiff any wages whatsoever for

            any of the hours that Plaintiff worked for them during the final week of her employment.

                     64.     Defendant’s practice of willfully failing or refusing to pay Plaintiff at the required

            minimum wage rate violates ORC § 4111.01.

                     65.     Plaintiff is therefore entitled to compensation for the full applicable minimum

            wage at an hourly rate, to be proven at trial, plus an additional amount as liquidated damages,

            together with interest, reasonable attorney’s fees, and costs.

                     WHEREFORE, Plaintiff, Louisa Ebaben, individually, respectfully requests that the

            Court grant relief in Plaintiff’s favor, and against Defendant for compensation for unpaid

            minimum wages, plus an additional amount equal to twice the unpaid minimum wages,

            prejudgment and post-judgment interest, reasonable attorneys’ fees, costs, and disbursements of

            this action, and any additional relief this Court deems just and proper.

                                      COUNT FOUR: OHIO REVISED CODE § 4113
                                         FAILURE TO PAY WAGES OWED

                     66.     Plaintiff realleges and incorporates by reference all allegations in all preceding

            paragraphs.

                     67.     Defendants willfully failed or refused to pay Plaintiff all wages owed for all hours

            worked during her employment due to their practice of deducting hours worked from her

            paychecks.

                     68.     Defendants willfully failed or refused to pay Plaintiff any wages whatsoever for

            any of the hours that Plaintiff worked for them during the final week of her employment.

                     69.     Defendants’ practice of willfully failing to pay Plaintiffs wages for labor

            performed violates ORC § 4113.




                                                              -9-
DocuSign Envelope ID: E1A06C49-F8BC-4A02-9FB1-C800092B770F
                   Case: 1:21-cv-00272-PAB Doc #: 1 Filed: 02/02/21 10 of 11. PageID #: 10




                     70.     Plaintiff is therefore entitled to compensation for the full applicable minimum

            wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

            damages, together with interest, costs, and reasonable attorney fees.

                     WHEREFORE, Plaintiff, Louisa Ebaben, individually, respectfully requests that the

            Court grant relief in Plaintiff’s favor, and against Defendant for compensation for unpaid wages,

            liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs,

            and disbursements of this action, and any additional relief this Court deems just and proper.

                     RESPECTFULLY SUBMITTED this 2nd Day of February, 2020.

                                                             BENDAU & BENDAU PLLC

                                                             By: /s/ Clifford P. Bendau, II
                                                             Clifford P. Bendau, II (OH No. 0089601)
                                                             Christopher J. Bendau
                                                             BENDAU & BENDAU PLLC
                                                             P.O. Box 97066
                                                             Phoenix, Arizona 85060
                                                             Telephone AZ: (480) 382-5176
                                                             Email: cliffordbendau@bendaulaw.com
                                                                     chris@bendaulaw.com
                                                             THE LAW OFFICES OF SIMON & SIMON

                                                             By: /s/ James L. Simon
                                                             James L. Simon (OH No. 0089483)
                                                             6000 Freedom Square Dr.
                                                             Independence, OH 44131
                                                             Telephone: (216) 525-8890
                                                             Facsimile: (216) 642-5814
                                                             Email: jameslsimonlaw@yahoo.com




                                                              -10-
DocuSign Envelope ID: E1A06C49-F8BC-4A02-9FB1-C800092B770F
                   Case: 1:21-cv-00272-PAB Doc #: 1 Filed: 02/02/21 11 of 11. PageID #: 11



                                                         VERIFICATION

                     Plaintiff, Louisa Ebaben, declares under penalty of perjury that she has read the foregoing

            Verified Complaint and is familiar with the contents thereof. The matters asserted therein are

            true and based on her personal knowledge, except as to those matters stated upon information

            and believe, and, as to those matters, she believes them to be true.




                                                                    Louisa Ebaben




                                                             -11-
